AMENDED AND RESTATED EMPLOYMENT LETTER AGREEMENT










July 16, 2008
 
Mr. Stephen M. Simes
ADDRESS INTENTIONALLY OMMITTED
 
 
Dear Stephen:
 
This letter agreement (this “Agreement”) will amend and replace that certain
employment letter agreement between you and BioSante Pharmaceuticals, Inc.
(formerly known as Ben-Abraham Technologies, Inc.) (the “Company”) dated January
21, 1998, as amended through the date hereof.
 
The Board of Directors of the Company considers the establishment and
maintenance of a sound and vital management team of the Company to be essential
in protecting and enhancing the best interests of the Company and its
stockholders, and in this connection recognizes that the possibility of a Change
in Control may raise uncertainty and questions that could result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders.  The Board has determined that appropriate steps should be
taken to minimize the risk that Company executive management will depart prior
to a Change in Control, thereby leaving the Company without adequate executive
management personnel during such a critical period, and to reinforce and
encourage the continued attention and dedication of members of the Company’s
executive management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.  The Board
recognizes that continuance of your position with the Company involves a
substantial commitment to the Company in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which the Company receives substantial benefits.  To induce
you to remain in the employ of the Company, this Agreement, which has been
approved by the Board of Directors of the Company, sets forth, among other
things, the benefits that the Company agrees will be provided to you in the
event of a Change in Control under the circumstances described below.
 
It is intended that the payments and benefits provided under this Agreement will
comply, in form and operation, with the requirements of Section 409A of the Code
or an appropriate exception to the requirements of Section 409A and this
Agreement will be construed and administered in a manner that is consistent with
and gives effect to such intention.
 
Certain capitalized terms that are used in this Agreement are defined in Exhibit
A, which is an integral part of this Agreement.
 
I.  
Employment.  Subject to the terms and conditions described in this Agreement,
the Company agrees to continue to employ you as Vice Chairman, President and
Chief Executive Officer of the Company, and you agree to continue to be so
employed on the following terms and conditions.

 
II.  
Duties.

 
A.  
You agree to spend substantially all of your business hours on the Company’s
business.  You will diligently perform the duties of your position, within
guidelines determined by the Board of Directors.  In particular, you will
actively manage the day-to-day business of the Company and shall set corporate
policies, under the direction of the Board of Directors.  More particularly,
your duties shall include the day-to-day responsibility for running and
administering the Company.  You will report to the Board of Directors, who will
be responsible for evaluating your job performance in accordance with the
Company’s annual performance review process.  The Company agrees that during the
term of this Agreement, as it may be extended, no one shall serve as CEO, except
you.

 
B.  
During the term of this Agreement, you will also serve as a Director of the
Company and will perform all such duties incident to such service.  Towards this
end, the Company shall nominate you as a nominee for director and solicit
proxies for your election for so long as this Agreement is in effect.

 
C.  
While you are employed by the Company, except as otherwise permitted by the
Company’s Conflict of Interest policy or this Agreement, you will not engage in
any business activity or outside employment that conflicts with the Company’s
interests or adversely affect the performance of your duties for the Company.

 
D.  
You shall be based at, and shall perform your duties at an office located in,
Lincolnshire, Illinois, where the corporate headquarters of the Company shall
also be located.  The Company agrees that the other officers and executives of
the Company (except for those who are directly involved in the research and
development activities of the Company that are currently conducted in
Doylestown, Pennsylvania) shall also be located in the same corporate
headquarters.  However, you shall also travel to other locations at such times
as may be appropriate for the performance of your duties under this Agreement.

 
III.  
Term.  This Agreement is effective July 16, 2008 (the “Effective Date”), and
will terminate on December 31, 2010, unless earlier terminated pursuant to
Section V of this Agreement (the “Base Term”).  Commencing on January 1, 2009
and on each January 1st thereafter, the term of your employment will be
automatically extended for one (1) additional year unless on or before October
1st immediately preceding any such extension, either party gives written notice
to the other of the cessation of further extensions, in which case no further
automatic extensions will occur.  For the avoidance of any doubt, the parties
hereby understand and acknowledge that absent any termination or non-renewal of
this Agreement in accordance with the provisions of this Agreement, the term of
this Agreement at any given time will be at least two years and will be no more
than three years.  In the event that the Company terminates your employment by
electing not to renew this Agreement, other than for “Cause” as defined herein,
and you are willing and able to renew this Agreement and continue providing such
services, you will be paid the amount described in Section V.C below or Section
V.F. below if such election occurs within the period beginning on the date of a
Change in Control and ending on the last day of the first full calendar month
following the second year anniversary date of the Change in Control or prior to
a Change in Control if your Termination of Employment was either a condition of
the Change in Control or was at the request or insistence of a Person related to
the Change in Control.

 
IV.  
Compensation.

 
A.  
Base Salary.  The Company agrees to pay you an annual base salary of Four
Hundred Seventeen Thousand Six Hundred and Forty Dollars ($417,640) in
accordance with the Company’s standard payroll practices (“Base Salary”).  In
subsequent years, the Board of Directors shall have the sole discretion to
establish your Base Salary, except that, at a minimum, it shall be adjusted
upward consistent with changes to the Consumer Price Index.

 
B.  
Annual Bonus.  You will be eligible to receive an annual performance bonus.  The
amount of said bonus and the terms of payment shall be determined in the sole
discretion of the Compensation Committee and approved by the Board of Directors.

 
C.  
Options.  In the event that your employment is terminated by the Company other
than for Cause (as hereinafter defined), or if the Company elects not to renew
this Agreement, or if you are not nominated by the Company for reelection to the
Board of Directors other than for Cause (as hereinafter defined), all
outstanding stock options and shares that are held by you or your estate will
immediately become exercisable and all restrictions against disposition, if any,
which have not otherwise lapsed shall immediately lapse, and the period within
which they may be exercised will be one year following such termination of
employment.

 
D.  
Benefits.  In addition to the other compensation to be paid under this Section
IV, you will be entitled to participate in all Benefit Plans available to all
full-time, eligible employees hereafter established by the Company, in
accordance with the terms and conditions of such plans.  These plans shall
include, but not be limited to, the following:  a 401(k) plan; group
hospitalization, health, dental, disability (for which the Company agrees to
obtain the maximum long-term disability insurance benefit allowed by applicable
law), and term life insurance.  In addition, the Company agrees to reimburse you
for the amount of the annual insurance premiums for your supplemental term life
insurance (in the amount of $1.1 million) and your supplemental long-term
disability insurance.  The premium reimbursements made under this Section IV.D
will be made as soon as reasonably practicable but no later than 30 days after
you submit a request for reimbursement to the Company, along with any
appropriate back-up documentation, provided that the reimbursement is, in all
cases, made on or before the last day of the calendar year in which the cost of
the premium was incurred by you.  The Company will make an additional tax gross
up payment to you in an amount equal to your federal, state and local tax
liability on the reimbursement of your insurance premiums under this Section
IV.D, plus an additional amount sufficient to permit you to retain a net amount
after all federal, state and local taxes equal to the initial tax liability for
the premium reimbursement.  The tax gross up payment will be made as soon as
reasonably practicable but no later than 30 days after the gross-up calculation
has been computed by the Company, provided that the tax gross up payment, in all
cases, will be paid by no later than December 31 of the calendar year next
following the calendar year in which the related taxes are remitted to the
appropriate taxing authority.

 
E.  
Reimbursement of Business Expenses.  In addition to payment of compensation
under this Section IV, the Company agrees to reimburse you for all reasonable
out-of-pocket business expenses incurred by you on behalf of the Company,
provided that you properly account to the Company for all such expenses in
accordance with the rules and regulations of the Internal Revenue Service
promulgated under the Internal Revenue Code of 1986, as amended, and in
accordance with the standard policies of the Company relating to reimbursement
of business expenses.

 
F.  
Automobile Allowance.  The Company shall provide you with a monthly stipend of
One Thousand Dollars ($1,000.00) for your automobile use.

 
G.  
Vacation.  You are entitled to four (4) weeks of paid vacation per calendar
year.

 
V.  
Termination.

 
A.  
Early Termination.  Subject to the respective continuing obligations of the
parties pursuant to Sections VI, VII and VIII, this Section sets forth the terms
for early termination of this Agreement.

 
B.  
Termination for Cause.  The Company may terminate this Agreement and your
employment immediately for Cause.  For this purpose, “Cause” means any of the
following:  (1) fraud, (2) theft or embezzlement of the Company’s assets, (3) a
violation of law involving moral turpitude, (4) your repeated and willful
failure to follow instructions of the Board provided that the conduct has not
ceased or the offense cured within thirty (30) days following written warning
from the Company that sets forth in reasonable detail the facts claimed to
provide the basis for such termination, and (5) your conviction (including a
plea of nolo contendere) of willfully engaging in illegal conduct constituting a
felony or gross misdemeanor under federal or state law which is materially and
demonstrably injurious to the Company or which impairs your ability to
substantially perform your duties for the Company.  In the event of termination
for Cause pursuant to this Section V.B, you will be paid at the usual rate your
annual Base Salary, car allowance, and any out-of-pocket expenses, through the
date of termination specified in any notice of termination and any amounts to
which you are entitled under any Company Benefit Plan in accordance with the
terms of such plan.

 
C.  
Termination Without Cause.  Either you or the Company may terminate this
Agreement and your employment without Cause on thirty (30) days written
notice.  In the event of your Termination of Employment by you pursuant to this
Section V.C, you will be paid at the usual rate of your annual Base Salary, car
allowance, and any out-of-pocket expenses incurred on behalf of the Company and
accounted for pursuant to Section IV.E through the date of termination specified
in such notice (but not to exceed thirty (30) days from the date of such
notice).  Notwithstanding any provision to the contrary contained herein, in the
event of your Termination of Employment by the Company at any time for any
reason other than for Cause, disability or death:

 
1.  
Subject to Section V.G, the Company shall pay you a severance benefit, in a lump
sum payable no later than the fifth business day following the date of
termination, an amount equal to the sum of: (a) your Base Salary (includes only
regular cash salary and is determined before any reduction for deferrals
pursuant to any nonqualified deferred compensation plan or arrangement,
qualified cash or deferred arrangement or cafeteria plan) at the rate in effect
at the time of your Termination of Employment, plus (ii) 100% of your annual
bonus for the most recent fiscal year (regardless of timing and manner of
payment), plus (iii) 12 months of your car allowance.

 
2.  
You shall be entitled to receive, until the earlier of (A) the expiration of the
“Severance Period” (which shall mean the longer of these two periods:  one year
from the date of termination or the remaining term of this Agreement), or (B)
your obtaining full-time employment, life insurance coverage substantially
equivalent to the coverage you had on the day immediately prior to your
Termination of Employment, including reimbursement of the cost of the premiums
incurred on your supplemental term life insurance, and any group term life
insurance coverage then in effect for your spouse and dependents.  Reimbursement
of the cost of the premiums on your supplemental term life insurance under this
Section V.C.2 will be made as soon as reasonably practicable but no later than
30 days after you submit a request for reimbursement to the Company, along with
any appropriate back-up documentation, provided that the reimbursement is, in
all cases, made on or before the last day of the calendar year in which the cost
of the premium is incurred by you.  You shall be required to pay no more for
such life insurance than you paid as an active employee immediately before your
Termination of Employment.  In order to continue life insurance coverage, you
must timely elect continuation or the portability option available under the
Company’s group life insurance policy or policies and pay the full premium for
such coverage following Termination of Employment.  The Company will reimburse
you for the amount by which such life insurance premium exceeds the amount you
paid for such coverage as an active employee immediately prior to your
Termination of Employment.  Such reimbursement will be made as soon as
reasonably practicable but no later than 30 days after you submit a request for
reimbursement to the Company, along with any appropriate back-up documentation,
provided that the reimbursement is, in all cases, made on or before the last day
of the calendar year following the calendar year in which the cost of the
premium was incurred by you.

 
3.  
Continuation coverage will be provided to you under the Company’s group health
and/or dental plans, and, for each month of the Severance Period in which you
have continuation coverage, the Company will pay an amount equal to the excess
of (i) the portion of the monthly cost for your coverage under the Company’s
group health and/or dental plans that was borne by the Company immediately prior
to your Termination of Employment (subject to the rule for coverage changes
discussed below) over (ii) the portion of the monthly cost for your coverage
under the Company’s group health and/or dental plans that is borne by the
Company during the Severance Period.  Your coverage will be deemed to include
any Company contribution to a health savings account (or similar arrangement)
for you.  If the level of your coverage changes during the Severance Period, as,
for example, from single to family coverage or to no coverage, the amount which
the Company shall pay will be determined as if the new coverage level had been
the level of coverage in effect immediately prior to the Termination of
Employment. You shall be entitled to health care continuation coverage under the
Company’s group health and/or dental plans (which will run concurrently with any
state or COBRA continuation) for up to 36 months, which is through the end of
the Severance Period, if you have not become eligible to participate as an
employee in a plan of another employer providing group health and dental
benefits to you and your eligible family members and dependents, which plan does
not contain any exclusion or limitation with respect to any pre-existing
condition of you or any eligible family member or dependent who would otherwise
be covered under the Company’s plan but for this clause.  If COBRA or other
continuation coverage is not available to you during any portion of the
Severance Period (other than by reason of your failure to elect continuation
coverage or to pay the required premiums for such coverage), the Company will
provide comparable medical benefits pursuant to an alternative arrangement, such
as an individual medical insurance contract, and such alternative benefits will
be treated as part of the Company’s health and/or dental plan.  Any
reimbursement made under this Section V.C.3 shall be made as soon as reasonably
practicable but no later than 30 days after you submit a request for
reimbursement to the Company, along with any appropriate back-up documentation,
provided that the reimbursement is, in all cases, made on or before the last day
of the calendar year following the calendar year in which any continuation
coverage payment was incurred.

 
To the extent you incur a tax liability (including foreign, federal, state and
local taxes) in connection with a benefit provided pursuant to this Section
V.C.3 which you would not have incurred had you been an active employee of the
Company participating in the Company’s group health and dental plans, the
Company will make a payment to you in an amount equal to such tax liability plus
an additional amount sufficient to permit you to retain a net amount after all
taxes equal to the initial tax liability in connection with the benefit.  The
payment pursuant to this Section V.C.3 will be made as soon as reasonably
practicable but no later than 30 days after your remittal of a written request
for payment accompanied by a statement indicating the basis for and amount of
your tax liability, provided that the tax gross up payment, in all cases, will
be paid by no later than December 31 of the calendar year next following the
calendar year in which the related taxes are remitted to the appropriate taxing
authority.
 
4.  
For the period commencing immediately following your Termination of Employment
and continuing for the duration of the Severance Period, the Company shall
provide continuation or conversion benefits under the Company’s group short term
and group long term disability insurance policies to provide benefits that are
substantially similar to those provided to you immediately prior to your
Termination of Employment; provided, if such continuation or conversion is not
allowed by or available under such policy(ies), then the Company shall pay you
in a lump sum the aggregate dollar amount of the insurance premiums the Company
would have incurred if you had remained employed with the Company during the
Severance Period.  In addition, the Company will continue to reimburse you for
the cost of the premiums you incur for your supplemental long-term disability
insurance coverage during the Severance Period.  The supplemental long-term
disability insurance premium reimbursement made under this Section V.C.4 will be
made as soon as reasonably practicable but no later than 30 days after you
submit a request for reimbursement to the Company, along with any appropriate
back-up documentation, provided that the reimbursement is, in all cases, made on
or before the last day of the calendar year in which the cost of the premium
payment is incurred by you.

 
5.  
The Company will make an additional tax gross up payment to you in an amount
equal to your federal, state and local tax liability on your supplemental
long-term disability insurance premium reimbursement plus an additional amount
sufficient to permit you to retain a net amount after all federal, state and
local taxes equal to the initial tax liability for the premium
reimbursement.  The tax gross up payment will be made as soon as reasonably
practicable but no later than 30 days after the gross-up calculation has been
computed by the Company, provided that the tax gross up payment, in all cases,
will be paid by no later than December 31 of the calendar year next following
the calendar year in which the related taxes are remitted to the appropriate
taxing authority.

 
6.  
The Company shall provide you with reasonable outplacement services at a
qualified agency selected by you up to a maximum amount of $30,000 and the use
of an office and reasonable secretarial support, in each case for up to one year
(unless you become otherwise employed within such period).

 
7.  
The Company shall reimburse out-of-pocket expenses incurred by you on behalf of
the Company and accounted pursuant to Section IV.E.

 
8.  
The Company shall reimburse you for any and all unused vacation days accrued to
the date of such termination.

 
D.  
Termination for Good Reason.  You may terminate this Agreement upon thirty (30)
days written notice to the Company for Good Reason.  For this purpose, “Good
Reason” means:  (i) the assignment to you of any duties inconsistent with your
positions, duties, responsibilities and status with the Company as of the date
hereof, or a change in your reporting responsibilities, titles or offices that
is not reasonably acceptable to you, or any removal of you from or any failure
to re-elect you to any of such positions; (ii) the failure of the Company to
continue in effect any fringe benefit or compensation plan, retirement plan,
life insurance plan, health or disability plan in which you were participating
(except as such change is prompted in good faith by a change in the law), or the
taking of any action by the Company, which could reasonably be expected to
adversely affect your participation in or materially reduce your benefits under
any such plans or deprive you of any material fringe benefit enjoyed by you;
(iii) the reduction of your salary or car allowance or failure to increase such
salary as is provided in Section IV.A above; or (iv) any other material breach
of this Agreement by the Company.  In any such case, subject to V.G., the
Company will pay you the amounts, and provide you the benefits, all as set forth
in Section V.C above.

 
E.  
Termination In The Event of Death or Permanent Disability.  This Agreement and
your employment will terminate in the event of your death or permanent
disability.

 
1.  
In the event of your death, Base Salary and car allowance will be terminated as
of the end of the month in which death occurs.

 
2.  
Upon your “disability,” the Company shall have the right to terminate your
employment.  For the purposes of this Agreement, the term “disability” shall
mean your inability, due to illness, accident or any other physical or mental
incapacity, to substantially perform your duties for a period of four (4)
consecutive months or for a total of six (6) months (whether or not consecutive)
in any twelve (12) month period during the term of this Agreement.  Any
termination pursuant to this Section V.E.2 shall be effective on the date thirty
(30) days after which you shall have received written notice of the Company’s
election to terminate.

 
3.  
Notwithstanding any inability to perform your duties, upon your disability, you
shall be entitled to receive your compensation (including bonuses, if any) as
provided herein until the date upon which you begin to receive long-term
disability insurance benefits under the policy provided by the Company pursuant
to this Agreement, or, if later, upon your Termination of Employment.

 
F.  
Termination in Connection with a Change in Control.  Notwithstanding any
provision to the contrary contained herein, if and only if (i) your Termination
of Employment is by the Company for any reason other than for Cause, or (ii) you
terminate your employment with the Company for Good Reason (which definition of
Good Reason for purposes of this Section V.F. also includes the following events
in addition to those described in Section V.D.:  (aa) the failure by the Company
to obtain from any Successor the assent to this Agreement contemplated by
Section IX.P. of the Agreement; (bb) any purported termination by the Company of
your employment that is not properly effected pursuant to a Notice of
Termination and pursuant to any other requirements of this Agreement, and, for
purposes of this Section V.F., no such purported termination will be effective;
(cc) Company requiring you to be based at any office or location that is more
than thirty (30) miles further from the office or location thereof immediately
preceding a Change in Control, except for required travel on the Company’s
business and then only to the extent substantially consistent with the business
travel obligations which you took on behalf of the Company during the year
immediately preceding the Change in Control; and (dd)  any termination by you of
your employment for any reason during the first full calendar month following
the first year anniversary date of the Change in Control,) and (ii) the
Termination of Employment occurs either within the period beginning on the date
of a Change in Control and ending on the last day of the first full calendar
month following the second year anniversary date of the Change in Control or
prior to a Change in Control if your Termination of Employment was either a
condition of the Change in Control or was at the request or insistence of a
Person related to the Change in Control, you will become entitled to the
benefits described in this Section V.F.:

 
1.  
Subject to Section V.G, not more than 10 days following the Date of Termination,
or, if later, not more than 10 days following the date of the Change in Control,
the Company will make a lump-sum cash payment to you in an amount equal to the
sum of (i) two times your Base Salary (includes only regular cash salary and is
determined before any reduction for deferrals pursuant to any nonqualified
deferred compensation plan or arrangement, qualified cash or deferred
arrangement or cafeteria plan) at the rate in effect immediately prior to a
Change in Control or at the time Notice of Termination is given, whichever is
greater, plus (ii) 100% of your annual bonus for the most recent fiscal year
(regardless of timing and manner of payment), plus  (iii) 100% of your maximum
bonus (100% of Base Pay) established for the year during which the Change in
Control occurs.

 
2.  
Continuation coverage will be provided to you under the Company’s group health
and/or dental plans, and, for each month of the Continuation Period (as defined
below), the Company will pay an amount equal to the excess of (i) the portion of
the monthly cost for your coverage under the Company’s group health and/or
dental plans that was borne by the Company immediately prior to your Termination
of Employment or, if greater, immediately prior to the Change in Control
(subject to the rule for coverage changes discussed below) over (ii) the portion
of the monthly cost for your coverage under the Company’s group health and/or
dental plans that is borne by the Company during the Continuation Period.  Your
coverage will be deemed to include any Company contribution to a health savings
account (or similar arrangement) for you.  If the level of your coverage changes
during the Continuation Period, as, for example, from single to family coverage
or to no coverage, the amount which the Company shall pay will be determined as
if the new coverage level had been the level of coverage in effect immediately
prior to the Termination of Employment or Change in Control, as the case may
be.  You shall be entitled to continuation coverage under the Company’s group
health and/or dental plans (which will run concurrently with any state or COBRA
continuation) for up to twenty-four (24) months or until the end of the
Continuation Period if you have not become eligible to participate as an
employee in a plan of another employer providing group health and dental
benefits to you and your eligible family members and dependents, which plan does
not contain any exclusion or limitation with respect to any pre-existing
condition of you or any eligible family member or dependent who would otherwise
be covered under the Company’s plan but for this clause.  If COBRA or other
continuation coverage is not available to you during any portion of the
Continuation Period (other than by reason of your failure to elect continuation
coverage or to pay the required premiums for such coverage), the Company will
provide comparable medical benefits pursuant to an alternative arrangement, such
as an individual medical insurance contract, and such alternative benefits will
be treated as part of the Company’s health and/or dental plan.  Any
reimbursement made under this Section V.F.2 shall be made as soon as reasonably
practicable but no later than 30 days after you submit a request for
reimbursement to the Company, along with any appropriate back-up documentation,
provided that the reimbursement is, in all cases, made on or before the last day
of the calendar year following the calendar year in which any continuation
coverage payment was incurred.

 
For purposes of this Section V.F.2, Section V.F.3 and Section V.F.4 the
“Continuation Period” is the period beginning on your Date of Termination and
ending on (x) the last day of the 24th month that begins after your Date of
Termination or, if earlier, (y) the date after your Date of Termination on which
you first becomes eligible to participate as an employee in a plan of another
employer providing group health and dental benefits to you and your eligible
family members and dependents, which plan does not contain any exclusion or
limitation with respect to any pre-existing condition of yours or any eligible
family member or dependent who would otherwise be covered under the Company’s
plan but for this Section V.F.2.
 
To the extent you incur a tax liability (including foreign, federal, state and
local taxes) in connection with a benefit provided pursuant to this Section
V.F.2 which you would not have incurred had you been an active employee of the
Company participating in the Company’s group health and dental plans, the
Company will make a payment to you in an amount equal to such tax liability plus
an additional amount sufficient to permit you to retain a net amount after all
taxes equal to the initial tax liability in connection with the benefit.  The
payment pursuant to this Section V.F.2 will be made as soon as reasonably
practicable but no later than 30 days after your remittal of a written request
for payment accompanied by a statement indicating the basis for and amount of
your tax liability, provided that the tax gross up payment, in all cases, will
be paid by no later than December 31 of the calendar year next following the
calendar year in which the related taxes are remitted to the appropriate taxing
authority.
 
3.  
In addition, during each month of the Continuation Period, you shall be entitled
to receive life insurance coverage substantially equivalent to the coverage you
had on the day immediately prior to your Termination of Employment, including
reimbursement of the premiums on your supplemental term life insurance and any
group term life insurance coverage then in effect for your spouse and
dependents.  You shall be required to pay no more for such life insurance than
you paid as an active employee immediately before your Termination of
Employment.  In order to continue life insurance coverage, you must timely elect
continuation or the portability option available under the Company’s life
insurance policy or policies and pay the full premium for such coverage
following Termination of Employment.  The Company will reimburse you for the
amount by which such life insurance premium exceeds the amount you paid for such
coverage as an active employee immediately prior to your Termination of
Employment.  Such reimbursement will be made as soon as reasonably practicable
but no later than 30 days after you submit a request for reimbursement to the
Company, along with any appropriate back-up documentation, provided that the
reimbursement is, in all cases, made on or before the last day of the calendar
year following the calendar year in which the premium was incurred.

 
4.  
For the period commencing immediately following your Termination of Employment
and continuing for the duration of the Continuation Period, the Company shall
provide continuation or conversion benefits under the Company’s group short-term
and group long-term disability insurance policies to provide benefits that are
substantially similar to those provided to you immediately prior to your
Termination of Employment; provided, if such continuation or conversion is not
allowed by or available under such policy(ies), then the Company shall pay you,
in a lump sum, the aggregate dollar amount of the insurance premiums the Company
would have incurred if you had remained employed with the Company during the
Severance Period.  In addition, the Company will continue to reimburse you for
the cost of your supplemental long-term disability insurance.  The supplemental
long-term disability insurance premium reimbursement made under this Section
V.F.4 will be made as soon as reasonably practicable but no later than 30 days
after you submit a request for reimbursement to the Company, along with any
appropriate back-up documentation, provided that the reimbursement is, in all
cases, made on or before the last day of the calendar year in which the premium
payment is incurred by you.

 
5.  
The Company will make an additional tax gross up payment to you in an amount
equal to your federal, state and local tax liability on your supplemental
long-term disability insurance premium reimbursement plus an additional amount
sufficient to permit you to retain a net amount after all federal, state and
local taxes equal to the initial tax liability for the premium
reimbursement.  The tax gross up payment will be made as soon as reasonably
practicable but no later than 30 days after the gross-up calculation has been
computed by the Company, provided that the tax gross up payment, in all cases,
will be paid by no later than December 31 of the calendar year next following
the calendar year in which the related taxes are remitted to the appropriate
taxing authority.

 
6.  
The Company will provide you with reasonable outplacement services at a
qualified agency selected by you up to a maximum amount of $30,000 for up to one
year (unless you become otherwise employed within such period).

 
7.  
The Company shall reimburse out-of-pocket expenses incurred by you on behalf of
the Company and accounted pursuant to Section IV.E.

 
8.  
The Company shall reimburse you for any and all unused vacation days accrued to
the date of such termination.

 
9.  
Notwithstanding any other provisions of this Agreement or any other agreement,
contract or understanding heretofore or hereafter entered into between you and
the Company, if any “payments” (including, without limitation, any benefits or
transfers of property or the acceleration of the vesting of any benefits) in the
nature of compensation under any arrangement that is considered contingent on a
Change in Control for purposes of Section 280G of the Code, together with any
other payments that you have the right to receive from the Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), such “payments” will be reduced to the largest
amount as will result in no portion of such “payments” being subject to the
excise tax imposed by Section 4999 of the Code; provided, however, that such
reduction shall be made only if the aggregate amount of the payments after such
reduction exceeds the difference between (A) the amount of such payments absent
such reduction minus (B) the aggregate amount of the excise tax imposed under
Section 4999 of the Code attributable to any such excess parachute payments. The
parachute payments to be reduced under this paragraph will be reduced in the
following order: outplacement benefits, life insurance benefits, reimbursement
of supplemental disability premiums, reimbursement of supplemental life
insurance premiums, disability benefits, dental benefits, lump sum cash
severance, health plan benefits, and option acceleration.

 
10.  
Following a Change in Control, the Company will indemnify and advance expenses
to you for damages, costs and expenses (including, without limitation,
judgments, fines, penalties, settlements and reasonable fees and expenses of the
Executive’s counsel) (the “Expenses”) incurred in connection with all matters,
events and transactions relating to your service to or status with the Company
or any other corporation, employee benefit plan or other Person for which you
served at the request of the Company to the extent that the Company would have
been required to do so under applicable law, corporate articles, bylaws or
agreements or instruments of any nature with or covering you, including any
indemnification agreement between the Company and the Executive, as in effect
immediately prior to the Change in Control and to any further extent as may be
determined or agreed upon following the Change in Control.

 
G.  
Six Month Suspension for Specified Key Employees.  Notwithstanding the
foregoing, if, at the time of your Termination of Employment, you are a
Specified Employee, then any payment under this Section V that constitutes
deferred compensation payable on account of a “separation from service” under
Code Section 409A shall be suspended and not made until the first payroll date
following the end of the six (6) month period following your Termination of
Employment, or, if earlier, upon your death.  On the first payroll date
following the end of the six (6) month period following your Termination of
Employment,  or, if earlier, upon your death, the Company will pay you accrued
interest on any suspended payment, at an annual rate equal to 120% of the
applicable Federal rate (AFR), compounded semi-annually, determined under Code
section 1274(d) in effect for each month, from the date of Termination of
Employment through the date of payment.

 
H.  
Entire Termination Payment.  The compensation provided for in Sections V.B, V.C,
V.D, V.E and V.F for early termination of this Agreement will constitute your
sole remedy for such termination.  For the avoidance of doubt, any payments and
benefits to be provided to you pursuant to Section V.C, V.D or V.E. shall not be
paid to the extent your employment is terminated following a “change in control”
under circumstances entitling you to benefits under Section V.F.  You will not
be entitled to any other termination or severance payment or benefit which might
otherwise be payable or available to you under any other agreement between you
and the Company or under any severance pay plan or policy of the Company.  This
Section V will not have any effect on distributions to which you may be entitled
at termination from any tax qualified retirement plan or any other plan (other
than a severance payment or similar plan).

 
I.  
Required Resignations Upon Early Termination or Expiration.  You agree that upon
any termination of your employment with the Company or expiration of this
Employment Agreement, such termination or expiration under this Agreement will
automatically and without further action be deemed to constitute your
simultaneous resignation from all director, officer, trustee, agent and any
other positions within the Company, all of its affiliates (including but not
limited to any entity that is a shareholder of the Company and any subsidiaries
and any parent of the Company), the Company’s employee benefit plans, trusts and
foundations (charitable or otherwise) or any other similar position associated
with the Company.  Simultaneously upon such termination of employment or
expiration of this employment agreement, you agree to execute and deliver to the
Company any and all documents, agreements, certificates, letters or other
written instruments confirming all such resignations.

 
VI.  
Inventions.

 
A.  
You agree that all Inventions (as defined below) you make, conceive, reduce to
practice or author (either alone or with others) during or within one year after
the term of this Agreement will be the Company’s sole and exclusive
property.  You will, with respect to any such Invention:  (i) keep current,
accurate, and complete records, which will belong to the Company and be kept and
stored on the Company’s premises while you are employed by the Company; (ii)
promptly and fully disclose the existence and describe the nature of the
Invention to the Company in writing (and without request); (iii) assign (and you
do hereby assign) to the Company all of your rights to the Invention, any
applications you make for patents or copyrights in any country, and any patents
or copyrights granted to you in any country; and (iv) acknowledge and deliver
promptly to the Company any written instruments, and perform any other acts
necessary in the Company’s opinion to preserve property rights in the Invention
against forfeiture, abandonment, or loss and to obtain and maintain patents
and/or copyrights on the Invention and to vest the entire right and title to the
Invention in the Company.

 
B.  
“Inventions,” as used in this Section, means any discoveries, improvements,
creations, ideas and inventions, including without limitation software and
artistic and literary works (whether or not they are described in writing or
reduced to practice) or other works of authorship (whether or not they can be
patented or copyrighted) that:  (i) relate directly to the Company’s business or
the Company’s research or development during the term of this Agreement; (ii)
result from any work you perform for the Company; (iii) use the Company’s
equipment, supplies, facilities or trade secret information; or (iv) you develop
during any time that Section II above obligates you to perform your employment
duties.

 
The requirements of this Section do not apply to an Invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on your own time, and which neither (1)
relates directly to the Company’s business or to the Company’s actual or
demonstrably anticipated research or development, nor (2) results from any work
you performed for the Company.  Except as previously disclosed to the Company in
writing, you do not have, and will not assert, any claims to or rights under any
Inventions as having been made, conceived, authored or acquired by you prior to
your employment by the Company.
 
VII.  
Proprietary Information.

 
A.  
Except as required in your duties to the Company, you will never, either during
or after your employment by the Company, use or disclose Proprietary Information
to any person not authorized by the Company to receive it.  When your employment
with the Company ends, you will promptly turn over to the Company all records
and any compositions, articles, devices, apparatus and other items that
disclose, describe or embody Proprietary Information, including all copies,
reproductions and specimens of the Proprietary Information in your possession,
regardless of who prepared them.

 
B.  
“Proprietary Information,” as used in this Section VII, means any nonpublic
information concerning the Company, including information relating to the
Company’s research, product development, engineering, purchasing, product costs,
accounting, leasing, servicing, manufacturing, sales, marketing, administration
and finances.  This information includes, without limitation:  (i) trade secret
information about the Company and its products; (ii) “Inventions,” as defined in
Section VI.B; (iii) information concerning any of the Company’s past, current or
possible future products.  Proprietary Information or confidential information
also includes any information which is not generally disclosed and which is
useful or helpful to the Company and/or which would be useful or helpful to
competitors.  More specific examples include financial data, sales figures for
individual projects or groups of projects, planned new projects or planned
advertising programs, areas where the Company intends to expand, lists of
suppliers, lists of customers, wage and salary data, capital investment plans,
projected earnings, changes in management or policies of the Company, testing
data, manufacturing methods, suppliers’ prices to us, or any plans we may have
for improving any of our products.  This information is confidential or
Proprietary Information regardless of its form, e.g. oral, written, electronic
or other, and whether or not it is labeled as “proprietary” or
“confidential.”  The Company’s Proprietary Information or confidential
information includes our information and that of our affiliates and third
parties concerning or relating to us.

 
VIII.  
Competitive Activities.

 
A.  
You agree that during your employment with the Company, you will not alone, or
in any capacity with another person or entity, (i) directly or indirectly engage
in any employment or activity that competes with the Company’s business at the
time your employment with the Company ends, within any state in the United
States or within Canada, (ii) interfere with the Company’s relationships with
any of its current or potential customers.

 
B.  
You also agree that for a period of one year after the termination of this
Agreement for any one of the following reasons:  (i) for “Cause” as defined
above, (ii) voluntarily by you without “Good Reason” as defined above; or (iii)
in the event of a non-renewal of the Agreement by you other than for “Good
Reason”, you will abide by clauses (i) and (ii) of Section VIII.A above.

 
IX.  
Miscellaneous.

 
A.  
No Adequate Remedy.  You understand that if you fail to fulfill your obligations
under this Agreement, the damages to the Company would be very difficult to
determine.  Therefore, in addition to any other rights or remedies available to
the Company at law, in equity, or by statute, you hereby consent to the specific
enforcement of this Agreement by the Company through an injunction or
restraining order issued by an appropriate court.

 
B.  
Governing Law.  The laws of Illinois will govern the validity, construction, and
performance of this Agreement, without regard to the conflict of laws principles
of any jurisdiction.

 
C.  
Arbitration.  Any and all disputes which arise concerning the rights, duties or
obligations of either party under any provision of this Agreement shall be
resolved exclusively by binding arbitration in accordance with the following
terms and conditions.  The party seeking arbitration shall commence a proceeding
in arbitration in Chicago, Illinois under the Rules of the American Arbitration
Association.  Within one month from one of the party’s request for arbitration,
the party requesting arbitration shall appoint one arbitrator and within one
month of the date of such appointment, the other party shall appoint an
arbitrator.  Within three weeks of the date that the second arbitrator is
appointed, and prior to any examination of the merits of the case, the two
arbitrators shall mutually select a third arbitrator.  If either of the parties
fails to appoint an arbitrator or if the two arbitrators fail to appoint the
third arbitrator within the periods referred to above, one shall be appointed in
accordance with the Rules within fifteen (15) days of the expiry date of the
respective period referred to above.  The three arbitrators so selected shall
constitute the arbitral panel.  The arbitral panel shall make its decisions by
the majority of its members.  The arbitral panel shall render its decision and
award in writing within ninety (90) days from its final constitution.  There
shall be no appeal from the decision and award of the arbitral panel, which
shall be final and binding on the parties and may be entered in any court having
jurisdiction thereof.

 
D.  
Rights in the Event of Dispute.  If, with respect to any alleged failure by the
Company to comply with any of the terms of this Agreement, you hire legal
counsel with respect to this Agreement or institute any negotiations or
institute or respond to legal action to assert or defend the validity of,
enforce your rights under, or recover damages for breach of this Agreement, the
Company shall pay, as they are incurred, your actual expenses for attorneys’
fees and disbursements, together with such additional payments, if any, as may
be necessary so that the net-after-tax payments to you equal such fees and
disbursements, provided that such payments shall be reimbursed by you to the
Company if the Arbitration panel rules in favor of the Company and further
decides that such reimbursement is appropriate.  Further, pending the resolution
of any such claim or dispute, you shall not be deemed terminated for purposes of
this Agreement.

 
E.  
No Mitigation.  You are not required to mitigate the amount of any payments to
be made pursuant to this Agreement by seeking other employment or otherwise, nor
shall the amount of any payments provided for in this Agreement be reduced by
any compensation earned by you as the result of your self-employment or your
employment by another employer after the date of termination of your employment
with the Company.

 
F.  
Taxes.  All benefits to be provided to you in connection with this Agreement
will be subject to required withholding of federal, state and local income,
excise and employment-related taxes.  The Company’s good faith determination
with respect to its obligation to withhold such taxes relieves it of any
obligation that such amounts should have been paid to you.

 
G.  
Construction.  Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law.  If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid under the applicable
law.  The remainder of this Agreement also will continue to be valid, and the
entire agreement will continue to be valid in other jurisdictions.

 
H.  
Amendments; Waivers.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is specifically agreed
to in a writing that makes express reference to this Agreement as the subject of
such amendment, waiver or discharge and is manually signed by you and a duly
authorized officer of the Company.  No waiver by any party to this Agreement at
any time of any breach by another party to this Agreement of, or of compliance
with any condition or provision of this Agreement to be performed by such party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time.  No failure or delay by either the
Company or you in exercising any right or remedy under this Agreement will waive
any provision of the Agreement.  Nor will any single or partial exercise by
either the Company or you of any right or remedy under this Agreement preclude
either the Company or you from otherwise or further exercising these rights or
remedies, or any other rights or remedies granted by any law or any related
document.

 
I.  
Entire Agreement; Related Agreements and Other Arrangements.  This Agreement,
including Exhibit A attached hereto and incorporated as an integral part of this
Agreement, is the entire agreement between the parties and replaces all other
oral negotiations, commitments, writings and understandings between the parties
concerning the matters in this Agreement.  To the extent that any provision of
any Other Arrangement limits, qualifies or is inconsistent with any provision of
this Agreement, then for purposes of this Agreement, while such Other
Arrangement remains in force, the provision of this Agreement will control and
such provision of such Other Arrangement will be deemed to have been superseded,
and to be of no force or effect, as if such Other Arrangement had been formally
amended to the extent necessary to accomplish such purpose.  Nothing in this
Agreement prevents or limits your continuing or future participation in any
Other Arrangement for which you may qualify, and nothing in this Agreement
limits or otherwise affects the rights you may have under any Other
Arrangement.  Amounts that are vested benefits or which you are otherwise
entitled to receive under any Other Arrangement at or subsequent to the Date of
Termination will be payable in accordance with such Other Arrangement.  For the
avoidance of doubt, if as of the Date of Termination, any earned but unpaid
bonus for a previous calendar year becomes due and owing under the terms of the
resolutions of the Board of Directors of the Company providing for the payment
of such bonus, nothing in this Agreement will prevent the payment of such bonus
in accordance with the terms of such resolutions.  You acknowledge that you have
been advised to seek legal counsel to review this Agreement with you before you
sign it.

 
J.  
Payment; Assignment.  Benefits payable under this Agreement will be paid only
from the general assets of the Company.  No Person has any right to or interest
in any specific assets of the Company by reason of this Agreement.  To the
extent benefits under this Agreement are not paid when due to you, you are a
general unsecured creditor of the Company with respect to any amounts
due.  Benefits payable pursuant to this Agreement and the right to receive
future benefits may not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or subject to any charge.

 
K.  
Late Payments.  Except as provided under Section V.G., benefits not paid under
Section V. of this Agreement when due will accrue interest at the rate of 10%
per year, or, if lesser, the maximum rate permitted under applicable law, and
shall be paid on the 5th day of the month next following the month during which
such interest accrued.

 
L.  
Survival.  The respective obligations of, and benefits afforded to, the Company
and you which by their express terms or clear intent survive termination of your
employment with the Company or termination of this Agreement, as the case may
be, will survive termination of your employment with the Company or termination
of this Agreement, as the case may be, and will remain in full force and effect
according to their terms.

 
M.  
Further Assurances.  The parties to this Agreement agree to perform, or cause to
be performed, such further acts and deeds and to execute and deliver or cause to
be executed and delivered, such additional or supplemental documents or
instruments as may be reasonably required by the other party to carry into
effect the intent and purpose of this Agreement.

 
N.  
Interpretation.  The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement,
which will remain in full force and effect.

 
O.  
Severability and Judicial Modification.  If any portion of this Agreement is
adjudicated to be invalid or unenforceable, then a court of competent
jurisdiction shall amend, modify or delete that portion thus adjudicated invalid
or unenforceable.  If any portion is deemed unenforceable by virtue of its scope
or limitation, the Company and you agree that a court of competent jurisdiction
shall modify such provision to make it enforceable to the fullest extent
permitted by Illinois law.

 
P.  
Successors.  The Company must seek to have any Successor, by agreement in form
and substance satisfactory to you, assent to the fulfillment by such Successor
of the Company’s obligations under this Agreement.  Failure of the Company to
obtain such assent at least three (3) business days prior to the time a Person
becomes a Successor (or where the Company does not have at least three business
days’ advance notice that a Person may become a Successor, within one business
day after having notice that such Person may become or has become a Successor)
will constitute Good Reason for termination by you of your employment. The date
on which any such succession becomes effective will be deemed the Date of
Termination, and Notice of Termination will be deemed to have been given on that
date.  A Successor has no rights, authority or power with respect to this
Agreement prior to a Change in Control.

 
Q.  
Binding Agreement.  This Agreement inures to the benefit of, and is enforceable
by, you, your personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If you die while
employed by the Company or while any amount would still be payable to you under
this Agreement if you had continued to live, all such amounts, unless otherwise
provided in this Agreement, will be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there be no such
designee, to your estate.

 
R.  
Notices.  All notices, requests and demands given to or made pursuant hereto
will, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address which:

 
1.  
In the case of the Company will be:

 
BioSante Pharmaceuticals, Inc.
111 Barclay Boulevard
Lincolnshire, IL 60069
Attention:  Chairman of the Board
 
With a copy to:
 
Oppenheimer Wolff & Donnelly LLP
Plaza VII Building, Suite 3300
45 South Seventh Street
Minneapolis, MN  55402
Attention:  Amy E. Culbert, Esq.


2.  
In the case of employee will be:

 
Stephen M. Simes
ADDRESS INTENTIONALLY OMMITTED
 
For the purposes of this Agreement, notices and all other communications
provided for in, or required under, this Agreement will be deemed to have been
duly given when personally delivered or when mailed by United States registered
or certified mail, return receipt requested, postage prepaid and addressed to
each party’s respective address set forth above, or to such other address as
either party may have furnished to the other in writing in accordance with these
provisions, except that notice of change of address will be effective only upon
receipt.
 
S.  
Captions.  The various headings or captions in this Agreement are for
convenience only and will not affect the meaning or interpretation of this
Agreement.

 
T.  
Counterparts.  This Agreement may be executed in several counterparts, each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.  Facsimile execution and delivery of
this Agreement shall be legal, valid and binding execution and delivery for all
purposes.

 
Would you please confirm that this Agreement is in accordance with your
understanding and that you have received a copy of this letter by signing and
dating it where indicated below, and returning an executed copy for our records.
 
Very truly yours,
 
BIOSANTE PHARMACEUTICALS, INC.


/s/ Louis W. Sullivan, M.D.


By:  Louis W. Sullivan, M.D.
Its:   Chairman of the Board
 
Agreed to and confirmed as of July 16, 2008:
 


/s/ Stephen M. Simes


Stephen M. Simes



 
 

--------------------------------------------------------------------------------

 

Exhibit A


DEFINITIONS
 
For purposes of the Agreement, the following terms will have the meaning set
forth below in this Exhibit A unless the context clearly requires
otherwise.  Terms defined elsewhere in the Agreement will have the same meaning
throughout the Agreement.
 
1.  “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, namely (i) any
corporation at least eighty percent (80%) of whose outstanding securities
ordinarily having the right to vote at elections of directors is owned directly
or indirectly by the Company or (ii) any other form of business entity in which
the Company, directly or indirectly, owns eighty percent (80%) or more of the
controlling interests in such entity.
 
2. “Benefit Plan” means any
 
(a) employee benefit plan as defined in Section 3(3) of ERISA;
 
(b) cafeteria plan described in Code Section 125;
 
(c) plan, policy or practice providing for paid vacation, other paid time off or
short-or long-term profit sharing, bonus or incentive payments or perquisites;
or
 
(d) stock option, stock purchase, restricted stock, phantom stock, stock
appreciation right or other equity-based compensation plan with respect to the
securities of any Affiliate
 
that is sponsored, maintained or contributed to by the Company for the benefit
of employees (and/or their families and dependents) generally or you in
particular (and/or your family and dependents).
 
3. “Board” means the board of directors of the Company duly qualified and acting
at the time in question.  On and after the date of a Change in Control, any duty
of the Board in connection with this Agreement is nondelegable and any attempt
by the Board to delegate any such duty is ineffective.
 
4. “Change in Control” means a Change in Control of the Company, as defined in
the BioSante Pharmaceuticals, Inc. 2008 Stock Incentive Plan, after the date of
this Agreement.
 
5. “Code” means the Internal Revenue Code of 1986, as amended (including, when
the context requires, all regulations, rulings and authoritative interpretations
issued thereunder).  Any reference to a specific provision of the Code includes
a reference to such provision as it may be amended from time to time and to any
successor provision.
 
6. “Company” means BioSante Pharmaceuticals, Inc., any Successor and any
Affiliate.
 
7. “Date of Termination” following a Change in Control (or prior to a Change in
Control if your termination was either a condition of the Change in Control or
was at the request or insistence of any Person related to the Change in Control)
means:
 
(a) if your employment is to be terminated by you, the date specified in the
Notice of Termination which in no event may be a date more than 30 days after
the date on which Notice of Termination is given unless the Company agree in
writing to a later date;
 
(b) if your employment is to be terminated by the Company for Cause, the date
specified in the Notice of Termination; or
 
(c) if your employment is terminated by reason of your death, the date of your
death; or
 
(d) if your employment is to be terminated by the Company for any reason other
than Cause or your death, the date specified in the Notice of Termination, which
in no event may be a date earlier than 30 days after the date on which a Notice
of Termination is given, unless you expressly agree in writing to an earlier
date.
 
In the case of termination by the Company of your employment for Cause, if you
have not previously expressly agreed in writing to the termination, then within
the 30-day period after your receipt of the Notice of Termination, you may
notify the Company that a dispute exists concerning the termination, in which
event the Date of Termination will be the date set either by mutual written
agreement of the parties or by the judge or arbitrators in a proceeding as
provided in Section IX.C. of the Agreement.  During the pendency of any such
dispute, you will continue to make yourself available to provide services to the
Company and the Company will continue to pay you your full compensation and
benefits in effect immediately prior to the date on which the Notice of
Termination is given (without regard to any changes to such compensation or
benefits that constitute Good Reason) and until the dispute is resolved in
accordance with Section IX.C. of the Agreement.  You will be entitled to retain
the full amount of any such compensation and benefits without regard to the
resolution of the dispute unless the judge or arbitrators decide(s) that your
claim of a dispute was frivolous or advanced by you in bad faith.
 
In all cases, your Date of Termination must be consistent with your Termination
of Employment.
 
8. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  Any reference to a specific provision of ERISA includes a reference to
such provision as it may be amended from time to time and to any successor
provision.
 
9. “Exchange Act” means the Securities Exchange Act of 1934, as amended.  Any
reference to a specific provision of the Exchange Act or to any rule or
regulation thereunder includes a reference to such provision as it may be
amended from time to time and to any successor provision.
 
10.  “Notice of Termination” means a written notice given on or after the date
of a Change in Control (unless your termination before the date of the Change in
Control was either a condition of the Change in Control or was at the request or
insistence of any Person related to the Change in Control in which case the
written notice may be given before the date of the Change in Control) which
indicates the specific termination provision in the Agreement pursuant to which
the notice is given.  Any purported termination by the Company or by you on or
after the date of a Change in Control (or before the date of a Change in Control
if your termination was either a condition of the Change in Control or was at
the request or insistence of any Person related to the Change in Control) must
be communicated by written Notice of Termination to be effective; provided,
however, that your failure to provide Notice of Termination will not limit any
of your rights under the Agreement except to the extent the Company demonstrates
that it suffered material actual damages by reason of such failure.
 
11. “Other Arrangement” is any Benefit Plan or other plan, policy or practice of
the Company or any other agreement between you and the Company, other than this
Agreement.
 
12. “Person” means any individual, corporation, partnership, group, association
or other person, as such term is used in Section 13(d) or Section 14(d) of the
Exchange Act, other than the Company, any Affiliate or any qualified retirement
plan sponsored by the Company or an Affiliate.
 
13. “Specified Employee”  You are a “Specified Employee” if on the date of your
Termination of Employment you are a “key employee” (defined below), and the
Company or any Affiliate has stock that is publicly traded on an established
securities market within the meaning of such term under Section 409A(a)(2)(B) of
the Code.  For this purpose, you are a “key employee” during the 12-month period
beginning on the April 1 immediately following a calendar year, if you were
employed by the Company or any Affiliate and satisfied, at any time during such
preceding calendar year, the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations issued thereunder
and disregarding Section 416(i)(5) of the Code).  You will not be treated as a
Specified Employee if you are not required to be treated as a Specified Employee
under Treasury Regulations issued under Section 409A of the Code.
 
14. “Successor” means any Person that succeeds to, or has the practical ability
to control (either immediately or solely with the passage of time), the
Company’s business directly, by merger, consolidation or other form of business
combination, or indirectly, by purchase of the Company’s outstanding securities
ordinarily having the right to vote at the election of directors or all or
substantially all of its assets or otherwise.
 
15. “Termination of Employment” means a termination of your employment
relationship with the Company and all Affiliates or such other change in your
employment relationship with the Company and all Affiliates that would be
considered a “separation from service” under Section 409A of the Code.  Your
employment relationship will be treated as remaining intact while you are on a
military leave, a sick leave or other bona fide leave of absence (pursuant to
which there is a reasonable expectation that you will return to perform services
for the Company or an Affiliate) but only if the period of such leave does not
exceed six (6) months, or if longer, so long as you retain a right to
reemployment by the Company or an Affiliate under applicable statute or by
contract, provided, however, a twenty-nine (29) month period of absence may be
substituted for such six (6) month period of absence where your leave is due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months and such impairment causes you to be unable to perform the
duties of your position of employment or any substantially similar position of
employment.  In all cases, your Termination of Employment must constitute a
“separation from service” under Section 409A of the Code and any “separation
from service” under Section 409A of the Code shall be treated as a Termination
of Employment.